Lore, C. J:—
Our courts have drawn the line distinctly. There must be something like a wilful disregard of the law or the evidence, or both, to warrant the court in setting aside an award of referees. This is the correct rule. So defined, you have a clean-cut principle easily understood. Any other rule would tend to prolong litigation. It would be like a game of battledore and shuttle-cock—referring cases to arbitrators, and if the award is unsatisfactory, ask to set it aside and try the case over again. The award of referees should stand unless it is so wilful or grossly wrong as to shock the court, or if it were the verdict of any jury would warrant the granting of a new trial.
Let the award be approved and confirmed.
Grubb, J:—
In Allen’s case, 4 Harr., 234, it was held that it must be a clear mistake, that is, so manifest that it shocks the common sense and judgment of the court to such an extent that we would reasonably have to infer and say it was impossible for an intelligent referee to have considered the material fact in question before he rendered that particular award. We cannot *14go into that kind of a question when one intelligent referee with an ordinarily good judgment could arrive at a conclusion, and another referee with a similarly good judgment could arrive at a different one. If we did, we might, with equal reason, have to set aside any verdict rendered by a jury. This is a case in which first thoughts will have to be best; referees’ second thoughts after rendering their award will not do.